DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu (WO 2017/122739) (machine translation attached).
Regarding independent claim 1, Muramatsu discloses a parking brake apparatus for a vehicle (see FIG. 14), comprising: a motor section (30) receiving electric power from an outside, and generating power (see machine translation, page 9, lines 334-335); a power transmission section (75) rotated by driving the motor section (see machine translation, page 17, lines 676-677); a pair of pressing units (32a, 32b, 33a, 33b) having rotation axes that are disposed parallel to a rotation axis of the power transmission section (see FIG. 14), and pressing a brake pad (7) by receiving power from the power transmission section (see FIG. 14); and a load transmission unit (76, 77, 78, 79, 80) installed between the pair of pressing units (see FIG. 14), connected to each of the pair of pressing units (see FIG. 14), and transmitting a pressing load of any one of the pair of pressing units to the other pressing unit (see machine translation, page 16, lines 661-663).
Regarding independent claim 17, Muramatsu discloses a parking brake apparatus for a vehicle (see FIG. 14), comprising: a motor section (30) receiving electric power from an outside, and generating see machine translation, page 9, lines 334-335); a power transmission section (75) directly connected to the motor section (see FIG. 14) and rotated as driving the motor section is transmitted (see machine translation, page 17, lines 676-677); a pair of pressing units (32a, 32b, 33a, 33b) receiving power from the power transmission section and pressing a brake pad (7) (see FIG. 14); and a load transmission unit (76, 77, 78, 79, 80) installed between the pair of pressing units (see FIG. 14), connected to each of the pair of pressing units (see FIG. 14), and transmitting a pressing load of any one of the pair of pressing units to the other pressing unit (see machine translation, page 16, lines 661-663).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-12, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (US 10,823,242).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
see Abstract, FIG. 1), comprising: 2a motor section (51) receiving electric power from an outside, and generating power; 3a power transmission section (52, 53) rotated by driving the motor section; 4a pair of pressing units (190, 290) having rotation axes that are disposed parallel to a rotation axis sof the power transmission section (see FIG. 5, pressing units are parallel with worm (52)), and pressing a brake pad by (20) receiving power from the power 6transmission section; and 7a load transmission unit (320) installed between the pair of pressing units, connected to each of 8the pair of pressing units, and transmitting a pressing load of any one of the pair of pressing units 9to the other pressing unit (see FIG. 2).
Regarding claim 12, Choi discloses that each of the pair of pressing 2units comprises: 3a sun gear section (217) rotated by receiving power from the driving unit; 4a planetary gear section (130) rotated by being meshed with the sun gear section; sa carrier section (150) coupled to the planetary gear section; and 6a piston section (193, 293) connected to the carrier section, and pressing the brake pad by being 7moved toward the brake pad through receiving rotational power from the planetary gear section (see FIG. 3).  
Regarding claim 13, Choi discloses that the load transmission unit comprises a pair of ring gear sections (310), wherein each of the pair of ring gear sections is rotatable by being meshed with the 57planetary gear section (see FIG. 5), and wherein the pair of ring gear sections are directly or indirectly meshed with each other (see FIG. 5).  
Regarding claim 19, Choi discloses that each of the pair of ring gear 2sections comprises: 3a ring gear inner part formed with an internal gear portion on an inner circumferential 4surface thereof to be meshed with the planetary gear section (see FIG. 4); and sa ring gear outer part coupled to an outer surface of the ring gear inner part (see FIG. 4), and formed 6with an external gear portion on an outer circumferential surface thereof (see FIG. 4).  
see FIG. 4).  
Regarding claim 111, Choi discloses that the carrier section is spline- 2coupled to the piston section (see col. 6, lines 15-23).  
Regarding claim 112, Choi discloses that the piston section receives 2rotational power from the carrier section, and is linearly reciprocated relative to the brake pad depending on a rotating direction of the carrier section (see col. 6, lines 15-23).  
Regarding independent claim 17, Choi discloses a parking brake apparatus for a vehicle (see Abstract, FIG. 1), comprising: 2a motor section (51) receiving electric power from an outside, and generating power; 3a power transmission section (52, 53) directly connected to the motor section (51), and rotated by driving the motor section; 4a pair of pressing units (190, 290) receiving power from the power 6transmission section and pressing a brake pad (20) (see FIG. 2); and 7a load transmission unit (320) installed between the pair of pressing units, connected to each of 8the pair of pressing units, and transmitting a pressing load of any one of the pair of pressing units 9to the other pressing unit (see FIG. 2).
Regarding claim 1811818, Choi discloses that each of the pair of pressing 2units comprises: 3a sun gear section (217) rotated by receiving power from the driving unit; 4a planetary gear section (130) rotated by being meshed with the sun gear section; sa carrier section (150) coupled to the planetary gear section; and 6a piston section (193, 293) connected to the carrier section, and pressing the brake pad by being 7moved toward the brake pad through receiving rotational power from the planetary gear section (see FIG. 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (WO 2017/122739), as applied to claims 1 and 17, above, and further in view of Song (US 2017/0219036).
Regarding claim 12, Muramatsu does not disclose that each of the pair of pressing 2units comprises: 3a sun gear section configured to be rotated by receiving power from the power 4transmission section; sa planetary gear section configured to be rotated by being meshed with the sun gear 6section; 7a carrier section coupled to the planetary gear section; and 8a piston section connected to the carrier section, and configured to press the brake pad 9by being moved toward the brake pad through receiving rotational power from the planetary gear section.  
Song teaches a brake apparatus (see ¶ 0003, FIGS. 1-4) comprising a pressing unit (31, 33, 60, 70), wherein the pressing unit comprises a sun gear section (66) configured to be rotated by receiving see FIG. 4); 7a carrier section (78) coupled to the planetary gear section (see FIG. 4); and 8a piston section (31, 33) connected to the carrier section (see FIG. 4), and configured to press the brake pad 9by being moved toward the brake pad through receiving rotational power from the planetary gear section (see ¶ 0033).  
It would have been obvious to replace each of the pressing units of Muramatsu with the pressing unit of Song to provide a brake apparatus that enables the spindle to be decelerated and rotated at a high torque while miniaturizing the electric motor (see e.g. Song, ¶¶ 0054, 0055) and further preventing reverse rotation of the spindle at a time of power off (see e.g. Song, ¶ 0065).
Regarding clam 111, Song teaches that the carrier section (78) is spline- 2coupled to the piston section (33) (see FIG. 4).  
Regarding claim 112, Song teaches that the piston section receives rotational power from the carrier section, and is linearly reciprocated relative to the brake pad depending on a rotating direction of the carrier section (see ¶ 0033).
Regarding claim 18118, Muramatsu does not disclose that each of the pair of pressing 2units comprises: 3a sun gear section configured to be rotated by receiving power from the power 4transmission section; sa planetary gear section configured to be rotated by being meshed with the sun gear 6section; 7a carrier section coupled to the planetary gear section; and 8a piston section connected to the carrier section, and configured to press the brake pad 9by being moved toward the brake pad through receiving rotational power from the planetary gear section.  
Song teaches a brake apparatus (see ¶ 0003, FIGS. 1-4) comprising a pressing unit (31, 33, 60, 70), wherein the pressing unit comprises a sun gear section (66) configured to be rotated by receiving power from a power 4transmission section (63, 65); sa planetary gear section (74) configured to be rotated by being meshed with the sun gear 6section (see FIG. 4); 7a carrier section (78) coupled to the see FIG. 4); and 8a piston section (31, 33) connected to the carrier section (see FIG. 4), and configured to press the brake pad 9by being moved toward the brake pad through receiving rotational power from the planetary gear section (see ¶ 0033).  
It would have been obvious to replace each of the pressing units of Muramatsu with the pressing unit of Song to provide a brake apparatus that enables the spindle to be decelerated and rotated at a high torque while miniaturizing the electric motor (see e.g. Song, ¶¶ 0054, 0055) and further preventing reverse rotation of the spindle at a time of power off (see e.g. Song, ¶ 0065).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (WO 2017/122739) in view of Son (US 2015/0362032).
Regarding claim 13, Muramatsu discloses a parking brake apparatus for a vehicle (see FIG. 14), comprising: a motor section (30) receiving electric power from an outside, and generating power (see machine translation, page 9, lines 334-335); a power transmission section (75), and rotated as driving of the motor section is transmitted (see machine translation, page 17, lines 676-677); a pair of pressing units (32a, 32b, 33a, 33b) receiving power from the power transmission section and pressing a brake pad (7) (see FIG. 14); and a load transmission unit (76, 77, 78, 79, 80) installed between the pair of pressing units, connected to each of the pair of pressing units (see FIG. 14), and transmitting a pressing load of any one of the pair of pressing units to the other pressing unit (see machine translation, page 16, lines 661-663).
Muramatsu does not disclose that the transmission section includes a transmission belt, or that the rotation is transmitted by the transmission belt.  
Son teaches a parking brake apparatus for a vehicle (see Abstract, FIG. 1, 2) comprising a transmission section (30) including transmission belt (33), and that the rotation is transmitted by the transmission belt (see ¶ 0060).  
see e.g. Son, ¶ 0022).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (WO 2017/122739), as applied to claim 1, above, and further in view of Song (US 2017/0219036).
Regarding claim 1411411414, Muramatsu does not disclose that each of the pair of pressing 2units comprises: 3a sun gear section configured to be rotated by receiving power from the power 4transmission section; sa planetary gear section configured to be rotated by being meshed with the sun gear 6section; 7a carrier section coupled to the planetary gear section; and 8a piston section connected to the carrier section, and configured to press the brake pad 9by being moved toward the brake pad through receiving rotational power from the planetary gear section.  
Song teaches a brake apparatus (see ¶ 0003, FIGS. 1-4) comprising a pressing unit (31, 33, 60, 70), wherein the pressing unit comprises a sun gear section (66) configured to be rotated by receiving power from a power 4transmission section (63, 65); sa planetary gear section (74) configured to be rotated by being meshed with the sun gear 6section (see FIG. 4); 7a carrier section (78) coupled to the planetary gear section (see FIG. 4); and 8a piston section (31, 33) connected to the carrier section (see FIG. 4), and configured to press the brake pad 9by being moved toward the brake pad through receiving rotational power from the planetary gear section (see ¶ 0033).  
It would have been obvious to replace each of the pressing units of Muramatsu with the pressing unit of Song to provide a brake apparatus that enables the spindle to be decelerated and rotated at a high torque while miniaturizing the electric motor (see e.g. Song, ¶¶ 0054, 0055) and further preventing reverse rotation of the spindle at a time of power off (see e.g. Song, ¶ 0065).

Allowable Subject Matter
Claims 4-8, 15, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-12 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/023,316 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each element recited in claim 1 of the present application is anticipated by claim 1 of the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/001,937 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each element recited in claims 1-15 of the present application are anticipated by claims 1-20 of the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/931,134 in view of Song (US 2017/0219036).  Claims 1-20 of the reference application disclose all of the elements of claims see e.g. Song, ¶ 0056).   
This is a provisional nonstatutory double patenting rejection.
Claims 1-12 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/930,101 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each element recited in claims 1-15 of the present application are anticipated by claims 1-20 of the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/929,564 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each element recited in claims 1-15 of the present application are anticipated by claims 1-20 of the reference application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,823,242 in view of Muramatsu (WO 2017/122739) see FIG. 14), comprising: a motor section (30) receiving electric power from an outside, and generating power (see machine translation, page 9, lines 334-335); a power transmission section (75) rotated by driving the motor section (see machine translation, page 17, lines 676-677); a pair of pressing units (32a, 32b, 33a, 33b) having rotation axes that are disposed parallel to a rotation axis of the power transmission section (see FIG. 14), and pressing a brake pad (7) by receiving power from the power transmission section (see FIG. 14); and a load transmission unit (76, 77, 78, 79, 80) installed between the pair of pressing units (see FIG. 14), connected to each of the pair of pressing units (see FIG. 14), and transmitting a pressing load of any one of the pair of pressing units to the other pressing unit (see machine translation, page 16, lines 661-663).  It would have been obvious to configure the pressing unit and power transmission section to have parallel rotation axes to provide a compact configuration for the brake assembly (see e.g. Muramatsu, FIG. 14, motor is disposed between pressing members, thereby providing compact configuration in axial direction).  Claims 2-12 are anticipated or rendered obvious by claims 1-20 of the reference application.  
Regarding independent claim 17, the claims of the reference application recite a parking brake apparatus for a vehicle (see claim 1), comprising: a motor section (see claim 13) receiving electric power from an outside, and generating power; a power transmission section (see claim 1) directly connected to the motor section, and rotated as driving of the motor section is transmitted; a pair of pressing units receiving power from the power transmission section and pressing a brake pad (see claim 1); and a load transmission unit installed between the pair of pressing units, connected to each of the pair of pressing units, and transmitting a pressing load of any one of the pair of pressing units to the other pressing unit see claim 1). Claims 18-20 are anticipated or rendered obvious by claims 1-20 of the reference application.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

December 3, 2021